Citation Nr: 1224273	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  05-24 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel

INTRODUCTION

The Veteran served on active duty from July 1961 to July 1965.

The record reflects prior final rating decisions in April 1995 and January 2002, with the former denying as not well grounded a claim for service connection for a psychiatric disorder, to include depression, emotional instability (i.e., a personality disorder), and bipolar disorder; and with the latter indicating an implicit reopening of the claim for service connection for bipolar disorder, and a denial on the merits for service connection for a psychiatric disorder, to include bipolar disorder and schizoaffective disorder.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In April 2008 and September 2008, the Board remanded the claim for further development.

In an August 2009 decision, the Board reopened the previously denied claim and denied service connection for a psychiatric disorder, to include bipolar disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which, in a March 2010 Order, granted the parties' Joint Motion for Partial Remand (Joint Motion), vacating the Board's decision solely with regard to the denial of service connection and remanding the case for compliance with the terms of the Joint Motion.  The Board again remanded the Veteran's claim in October 2010 for development consistent with the Joint Motion, and the case now returns for further appellate review.  

As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the April 2008, September 2008, and October 2010 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran provided testimony before the undersigned Acting Veterans Law Judge sitting at the Phoenix RO in May 2012.  A transcript of the hearing has been associated with the Veteran's claims file.  At the hearing, the Veteran submitted additional evidence with a waiver of AOJ consideration.  38 C.F.R. § 20.1304 (2011).  Therefore, the Board may properly consider such newly received evidence.


FINDINGS OF FACT

1.  An acquired psychiatric disorder, to include bipolar disorder, is not shown to be causally or etiologically related to any disease, injury, or incident in service, and a psychosis did not manifest within one year of the Veteran's discharge from service.

2.  Alcohol dependence is not caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include bipolar disorder, was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 105, 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.159, 3.301, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, letters dated in September 2006, May 2008, and January 2011 advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, March 2006, September 2006, May 2008, and January 2011 letters informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

While the March 2006, September 2006, May 2008, and January 2011 letters were issued after the initial April 2004 rating decision, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the March 2006, September 2006, May 2008, and January 2011 letters were issued, the Veteran's claim was readjudicated in supplemental statements of the case issued in April 2007, May 2008, January 2009, and March 2012.  Therefore, any defect with respect to the timing of the VCAA notice has been cured.

Relevant to the duty to assist, the Veteran's service treatment and personnel records, as well as VA and private treatment records and Social Security Administration (SSA) records, have been obtained and considered.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  Additionally, in compliance with the Court's March 2010 Order, VA obtained the Veteran's full service personnel records from the National Personnel Records Center (NPRC) in July 2011.  In this regard, the Board notes that no document marked "Field Board" was included in the Veteran's full service personnel records which the NPRC furnished in July 2011; however, a summary discussion thereof is contained in an August 1964 document.  Additionally, a December 1964 recommendation that the Veteran be retained is contained in his service treatment records.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  As the Veteran's entire personnel file was requested and furnished by NPRC, the Board finds that VA has satisfied its duty to assist in this regard.

Additionally, the Veteran was afforded VA examinations in order to adjudicate his service connection claim in December 2001, November 2008, and August 2011.  In this regard, in compliance with the Court's March 2010 Order, VA obtained a new examination in which the examiner explicitly considered the Veteran's lay statement that he has a mental disorder which began or was made worse on May 16, 1963.  See August 2011 examination at p. 6.  The VA examiner who conducted all three examinations ultimately opined that the Veteran's current diagnoses of bipolar disorder and alcohol dependence are less likely than not etiologically related to his active service, and that he does not currently meet the Diagnostic and Statistical Manual (DSM) criteria for a diagnosis of PTSD.  The examiner based his conclusions on interviews with the Veteran, reviews of the record, and full examinations.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.

As indicated previously, the Board remanded this case in April 2008, September 2008, and October 2010 in order to obtain additional medical records identified by the Veteran, as well as any such records from the Phoenix VA Medical Center; obtain any additional service personnel records; provide him with a VA examination; and schedule him for a Travel Board hearing.  The AOJ obtained the Veteran's identified VA and private medical records, obtained his full service personnel record from the NPRC in July 2011, provided him new VA examinations in November 2008 and August 2011, and scheduled him for a Travel Board hearing which was conducted in May 2012.  Therefore, the Board finds that the AOJ has substantially complied with the October 2010 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.

Additionally, in May 2012, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Acting Veterans Law Judge. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2)  requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the May 2012 hearing, the undersigned enumerated the issue on appeal.  Also, information was solicited regarding the Veteran's in-service experiences he alleges resulted in his psychiatric disorder, the type and onset of symptoms, and his claim that his military service caused his psychiatric disorder.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim for service connection.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including psychoses, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  According to 38 C.F.R. 
§ 3.384, the term "psychosis" includes a brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; psychotic disorder, not otherwise specified (NOS); schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance-induced psychotic disorder.  

According to 38 C.F.R. § 3.301, direct service connection may be granted only when a disability or cause of death was incurred or aggravated in the line of duty, and not the result of willful misconduct or, for claims filed after October 31, 1990, the result of the Veteran's abuse of alcohol or drugs.  With specific regard to drug use, subsection (c)(3) notes that the isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  Id.  

In Allen v. Principi, 237 F.3d. 1368, 1376-78 (Fed. Cir. 2001), the Federal Circuit outlined the narrow circumstances in which 38 U.S.C.A. § 1110  authorized disability compensation for alcohol-abuse related disability. The Federal Circuit interpreted § 1110 as precluding service connection for a disability that resulted from primary alcohol abuse (i.e., arising from the voluntary and willful drinking to excess).  Id.  at 1376.  On the other hand, the Federal Circuit held that § 1110 allowed service connection in one circumstance - when alcohol abuse arose "secondarily from or as evidence of the increased severity of a non-willful misconduct, service-connected disorder."  Id.  at 1378.  The Federal Circuit further explained that "Veterans can only recover if they can adequately establish that their alcohol and drug disability is secondary to or caused by their primary service- connected disorder.  We foresee that such compensation would only result when there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability."  Id.  at 1381.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends in a March 2004 statement that he volunteered to serve on submarines and "passed extensive psychological tests," after which he was assigned to the submarine USS Grayback.  He alleges that, while on the USS Grayback, he served "as a deterrent to Russian nuclear attack" and "picked up 3 civilians...who I later learned were 'spooks' CIA operatives that were spies...which in turn made the crew spies if we were to be caught in Russian waters."  The Veteran stated that the loss of a U2 surveillance plane, a Korean passenger airline, and the USS Thresher had "served to heighten the stressful conditions aboard" the USS Grayback.  He further stated that "We almost sank ourselves twice and blew ourselves up once killing one crew member and injuring others."  The Veteran asserted that "Luckily I was on duty in the control room at the time" of an "explosion [which] occurred in my berthing compartment, the forward torpedo room."  He further stated that "When we almost sank the first time off the coast of USSR I was the one who sounded the alarm that the engine room was flooding."  The Veteran also reported that he served 180 days aboard the USS Grayback "with no sunlight, no windows, no fresh food, [and] no outside air....This became so stressful [that] I saw officers...literally sobbing because they wanted to go home to their families."

The Veteran asserted in his March 2004 statement that "My disorder began or was made worse (disabling) on 16 May [19]63 at the conclusion of sub[marine] duty," and cited as evidence his negative performance review of that date.  Significantly, the cited performance review did not mention any psychiatric disorder or any complaints, diagnosis, or treatment thereof.  The Veteran further asserted that "From that point on the Navy tried to 'fire me[,]' misguidedly concluding [that] I was shirking my duties instead of recognizing this was a manifestation of my disability caused by the traumatic experiences encountered in the submarine which is further evidenced by the Navy attempting medical discharge on alleged bed wetting."  The Veteran concluded that he has been unable to follow orders at any job since May 16, 1963, thereby rendering him unemployable:  "When you consider the new lay evidence I have furnished which shows I was extremely successful before being confined to the stress of submarines for an unheard of 6 month period of time, and after that I could never hold a job or be successful, it is apparent [that] the manifestation of my disorder began on 16 May [19]63 right after submarine confinement and therefore [is] connected to active military service."

In a January 2011 statement in support of claim for service connection for PTSD, the Veteran cited an undated newspaper article that he submitted, entitled "1 Killed, 6 Injured In Blaze On Sub," which, in the text, made clear that it was referring to an incident aboard the USS Grayback.  The Veteran wrote that "I might have made a mistake about" the article, which his mother had sent to him, because "There was a fire in the forward torpedo room when I was aboard but I didn't recall anyone [being] killed.  I thought it might have been covered up because the crew wasn't always told about everything.  We never talked about anything ever about the sub.  This occurred almost 50 [years] ago!"  (Emphasis in original.)  Significantly, the Veteran did not explain how he could have incurred a psychiatric disorder by May 1963 from stress brought on by the death and injuries of his fellow crewmen which he did not learn about until after May 1963.

Also in his January 2011 statement, the Veteran cited an excerpt from a book, "Blind Man's Bluff," to support his contention that his service about the USS Grayback was filled with "terror," and people ostensibly wore pins "meaning we're going to die!"  The Veteran also asserted that the incident in which the submarine almost sank "was probably so secret and damaging to the [N]avy [that] (it was covered up)."  (Parentheses in original.)  He further noted that "I hardly noticed I had peed my pants because I was already soaked from being in the engine compartment bilges when this all started."

Additionally, the Veteran has submitted two lay statements written by others on his behalf, both dated January 2011.  The authors describe the Veteran as having depression, mood swings, loud shouting, unsocial behavior, emotional instability, bipolar disorder, nightmares, narcissism, an uncaring attitude, and delusions of grandeur.  Both writers reported having known the Veteran for over five years.  Neither writer reported having any medical training or credentials.

At his May 2012 hearing before the undersigned Acting Veterans Law Judge, the Veteran alleged that he had spent 6 months serving in a submarine underwater off the coast of Siberia during the Cuban missile crisis, and that the submarine "almost sank twice."  See transcript, p. 4.  He noted that "we sank once that I remember very clearly."  Id. at pp. 10, 20-23.  The Veteran asserted that his submarine was also at particular risk of attack because it was carrying nuclear weapons.  Id. at pp. 7-8.  With respect to the fire on the USS Grayback which killed one person, the Veteran stated that "That was a mistake....I looked [the incident] up on the Internet and it happened after I was off the submarine....I just mistook it for an incident that happened on the way back....[in which] the torpedoes were running out of alcohol....[and a] light bulb broke and...the fumes exploded...inside the submarine....So it was a mistake on my part."  Id. at pp. 24-27.  The Veteran also stated that aspects of his service did not go into his record because "it was above top secret."  Id. at p. 32.  (Emphasis in transcript.)

The Veteran stated that since leaving the submarine in May 1963, he has had bipolar disorder, memory problems, arrogance, and problems of anger and yelling at people.  Id. at pp. 37-40.  He also reported that SSA diagnosed him with bipolar personality disorder.  Id. at p. 41.  The Veteran reported that he is not under treatment because "I like my highs....They give you those pills to protect society and they just calm you down and shut you up so you don't cause any trouble....I don't want to be a zombie.  I'm happy.  I'd rather just blow up once in a while....I like my highs and lows.  It's better than being just nothing, you know?" Id. at pp. 50-53.

The Veteran's service treatment records include no complaints, diagnosis, or treatment of any psychiatric disorder.  In Reports of Medical Examination dated February 1962 and July 1965, clinicians found that the Veteran's psychiatric condition was normal.

The Veteran's service personnel records include commendations dated December 1962 and May 1963 "For exceptionally meritorious services as a member of the Submarine Force, United States Pacific Fleet....[A]chievements of the U.S.S. GRAYBACK reflect great credit upon her Commanding Officer, officers and crew...."  Notwithstanding his inclusion in those commendations, the Veteran's Enlisted Performance Record shows that he displayed consistently poor performance throughout his service.  Chronological examples of his performance reviews include the following:

* May 1963: He "has proven to be unreliable and unable to perform his assigned tasks without constant supervision and has gained the distrust of Senior Petty Officers on board."

* May 1963: He is "Declared environmentally unadaptable for submarine duty by reason of lack of motivation."

* November 1963: He "requires constant supervision.  He cannot apply himself to meet situations as they arise.  He must be told what to do and how to do tasks repeatedly.  He causes the workload on shipmates to increase due to his lack of effort."

* August 1964: "[F]or the majority of his first two years in the Navy, [he] had been assigned to menial tasks....during which time [he] received adverse page 13 entries and low quarterly marks."

* December 1964: His "problems of the past appear, for the most part, due to his difficulty in accepting criticism.  He has made some progress in this area, but has difficulty in working with others.  When placed on his own, he accomplishes routine tasks with little supervision.  He does not show any great initiative or enthusiasm for his work and consequently has not been assigned tasks requiring resourcefulness or reliability."

* April 1965: He maintains a "constant display of laziness and obvious apathy.  He must be supervised constantly and does only what is told and nothing more.  It is a complete lack of interest in his work which gets him in most of his difficulties.  Since joining the Communications Division, he has been in conflict with his petty officers as he cannot do as he is told without complaining or asking 'why' or just ignoring what he is told."

* April 1965: "There has never been the slightest doubt as to the potential intelligence or natural ability in this case, however, the complete lack of application and total failure of performance is well documented."

* April 1965: "He cannot be relied on to adequately accomplish tasks normally assigned men of his rating; thus, he is assigned only the most menial tasks - those which do not require constant supervision or devotion to duty.  As jobs of this category are very few in [his] rating, [he] is able to spend a good part of each day idly sitting doing nothing - and does....[His] shoddy military appearance, absence of bearing, contempt for those in authority, and his apparent wish not to fulfill even the most basic requirements of his rating and the Navy, all show [his] utter lack of pride, initiative, and common desire.  While he must be considered a discredit to the Naval service, so he is to his fellow man, and himself."

The Veteran's service records also include multiple reports of infractions, including wrongful appropriation of a bicycle in December 1963, admitting a civilian into a restricted area without prior approval in April 1965, and missing the movement of a ship with which he was required to move in June 1965-leading to 30 days of correctional custody.

Significantly, the Veteran's service treatment records include no reported stressors.  Moreover, when defending himself from the loss of a designation by reason of incompetence in April 1965, he attributed his difficulties not to any stressor(s) or psychiatric symptoms, but rather to the fact that his verification of clearance was entered into his service record over three years after he entered service.  The Veteran asserted that "I was the constant object of scorn from most of my senior petty officers because of my past record and I was labled [sic] a 'goof off' because all I was allowed to do were menial tasks before [receiving the clearance].  And this was all I have been allowed to do since.  And because of this I was constantly in a conflict with my senior petty officers."

The Veteran's SSA records include a Disability Determination dated February 1994.  SSA found that the Veteran's disability began on September 1, 1993.  His primary diagnosis is "Possible Bi-polar disorder," and his secondary diagnosis is "Personality Disorder."

In December 1993, E.D.S., a private psychologist, noted that the Veteran reported that he is unable to hold a job because he is always fired within a matter of weeks or months due to "personality" conflicts with authority figures.  The Veteran noted that he was a D and F student, and dropped out of both public and private high schools.  He also reported that "money is stress."  The psychologist found that the Veteran has a grandiose sense of self and feelings of entitlement, and noted that he seems impressed by his own abilities and blames others or circumstances for his difficulties.  The psychologist diagnosed the Veteran with Anxiety Disorder, and with Possible Bipolar Disorder, Manic, Moderate.

From January 1997 through September 1997, clinicians at the Jewish Family and Children's Service (JFCS) diagnosed the Veteran with schizoaffective disorder.  In one January 1997 JFCS treatment record, the Veteran reported that "I need to have someone to convince me to not kill my landlord."  The Veteran reported that his chronic stressor was his landlord at the nudist resort at which he had been living for 10 years, and that the landlord had killed one of his dogs in 1991 and poisoned a second.  The Veteran stated that his landlord had doctored records, was politically connected, had tortured him, had tapped his phone, and was trying to evict him.  He noted that he had secured a court-ordered lease to keep living there until 2009.  The Veteran added that the government is run by the mafia, and that dogs can read his mind.  He also reported experiencing auditory hallucinations.  The January 1997 JFCS clinician diagnosed him with schizoaffective disorder, manic; shared psychotic disorder; and alcohol dependence.  In May 1997, the Veteran told a JFCS clinician that he had "stress" regarding his landlord, who had been trying to evict him for 10 years.  He also noted that he was not good with people, which makes it difficult to be employed.  The Veteran also asserted that he was deemed "emotionally unfit" to serve in a submarine in the Navy-although the Board notes that no such determination is of record, and that he was instead declared environmentally unadaptable for submarine duty by reason of lack of motivation.  In December 1997, January 1998, and May 1998 a JFCS clinician diagnosed the Veteran with bipolar disorder.  In May 1998, the clinician attributed the Veteran's increased anxiety and stress to his ongoing legal problems with his landlord.

VA provided the Veteran with a compensation and pension (C&P) examination in December 2001.  The examiner, a psychologist, noted that the Veteran's "overall presentation was persistently vague.  He was also not a good historian and was evasive in discussing some aspects of his substance abuse."  The Veteran reported that his first mental health treatment occurred approximately 6 years ago after he was arrested in an altercation with his landlord.  The Veteran also reported that he was first diagnosed with a bipolar condition in 1993.  The VA examiner diagnosed the Veteran with bipolar I disorder and alcohol dependence; he did not provide an etiological opinion.

In August 2003, the Veteran told his treating VA clinician that his stress is related to an ongoing disagreement with his landlord over evictions, for which he has been to court 5 times in 2 years.  The Veteran told the clinician that his landlord had fatally poisoned his dog, after which the Veteran, who had been consuming alcohol, "trashed" the landlord's trailer and was subsequently incarcerated for the night.  Another VA clinician diagnosed the Veteran in August 2003 with "Bipolar" and alcohol abuse.

In February 2006, K.H., an MA (Master of Arts) and LPC (Licensed Professional Counselor), opined that the Veteran:

[I]s currently experiencing a broad spectrum of symptoms related to his bipolar disorder which appears to be chronic and which has made him disabled.  Since he reported no significant account of mental dysfunction prior to his submarine service while in the military, I conclude that these symptoms manifested as a result of his trauma during that time of his military service.  [The Veteran] reports [that] he was unable to continue to perform his duties in the service after this trauma and was subsequently discharged on May 16, 1963.  This continues to be a chronic condition and [the Veteran] is unable to perform in a civilian workplace to date.

In addition to bipolar disorder, [the Veteran] reported a history of acute symptoms of posttraumatic stress, which have been untreated to date.  According to the history, which was taken in my office, these symptoms were precipitated by a trauma while in the service on submarine duty.

K.H. diagnosed the Veteran with PTSD, bipolar I disorder, alcohol dependence, and unspecified agoraphobia without history of panic disorder.  In May 2008, K.H. provided a diagnosis of major depression and PTSD.

VA provided the Veteran with a second C&P examination, by the same examiner, in November 2008.  The Veteran again reported that while serving on a submarine, "We sank twice and blew ourselves up once."  He further asserted that his records were incomplete.  The examiner noted the Veteran's vagueness in responding to questions.  The examiner diagnosed the Veteran with bipolar I disorder and alcohol dependence, and opined:

While the [Veteran's service personnel] records report significant deficits in military functioning they do not sufficiently address behavior that can be reliably linked to the Veteran's current mental disorder.  That is, the root causes of these behaviors are not addressed.  That is, there could be multiple causes for [the Veteran's documented] unreliability, lack of motivation, contempt for those in authority, shoddy military appearance, and conflict with petty officers.  Social Security Administration records are dated 28 years after the Veteran was discharged and do not show the Veteran's condition was incurred in or aggravated by military service....A psychological evaluation of December 21, 1993 did not confirm a diagnosis of bipolar disorder (reported possible bipolar disorder).  Two personality disorders were diagnosed in this evaluation and those disorders can relate to the Veteran's behavioral deficits identified in [his service personnel] records while on active duty.  In the opinion of the examiner the available medical records do not document a mental health disorder while on active duty or recently (more than years) thereafter.  Therefore, in the opinion of the examiner, it is less likely than not that the diagnosed mental disorder[s] are the results of the Veteran's military service.  In addition the [service] personnel records are not sufficient to link the Veteran's behavior on active duty to his current mental disorder.  DSM-IV does report that problems associated with bipolar disorder include occupational failure or episodic antisocial behavior.  While both of these circumstances are demonstrated in the [service] personnel records they are not linked to a mental health disorder by concurrent objective medical evidence that occurred while on active duty or until years thereafter.

In VA treatment records dated May 2010, September 2010, November 2010, and February 2011, the Veteran denied having PTSD, insomnia, depression, anxiety, suicidal or homicidal ideation, self-destructive or assaultive ideation or behavior, panic attacks, hallucinations, delusions, or acute psychotic features.

VA provided the Veteran with a third C&P examination, by the same examiner, in August 2011.  The examiner diagnosed the Veteran with bipolar I disorder and alcohol dependence.  The examiner opined that while the Veteran had asserted that his mental disorder began or was made worse on May 16, 1963, that "is not substantiated by [his] medical records."  The examiner further opined that:

It is less likely than not that either [his bipolar disorder or his alcohol dependence is] etiologically related to the Veteran's period of active service.  Service treatment records are negative.  Exams while on active duty consistently describe the [Veteran's] psychiatric condition as normal.  First mental health treatment did not occur until around 1995.  In the opinion of [this] examiner no psychiatric and/or personality disorder clearly and unmistakenly pre-existed entrance into the NAVY.  There is no current or recent diagnosis of PTSD and the Veteran does not currently meet the DSM criteria for that condition.  As previously stated by me: 'the available medical records do not document a mental health disorder while on active duty or recently (more than 10 years) thereafter.' and [the Veteran's] 'Personnel records are not sufficient to link the Veteran's behavior on active duty to his current mental disorder.'  This continues to be the case.

As an initial matter, the Board finds that there is no evidence that the Veteran developed a psychosis within one year of his service discharge in July 1965.  Rather, as will be discussed further herein, he was first diagnosed with an acquired psychiatric disorder in 1993, approximately 28 years after his service discharge and with schizoaffective disorder, a psychosis, in 1997, over 30 years after his service discharge.  Therefore, presumptive service connection for such disorder is not warranted.  

Additionally, the Board observes that, since his service discharge, the Veteran has been diagnosed with a variety of psychiatric disorders, to include personality disorder, bipolar disorder, anxiety disorder, schizoaffective disorder, alcohol dependence, PTSD, agoraphobia, and major depression.  However, the Board finds that the Veteran's current acquired psychiatric disorders are most properly characterized as bipolar disorder and alcohol dependence, as diagnosed by the VA examiner.

In this regard, the Board notes that a licensed professional counselor stated in a February 2006 letter that the Veteran reported a history of acute symptoms of posttraumatic stress which have been untreated to date and stated in a May 2008 letter that the Veteran has PTSD.  However, the Board observes that in the one and only psychological evaluation of the Veteran conducted by the counselor in December 2005 she noted that the Veteran has a history of PTSD but no current disability and indicated that current diagnoses were of bipolar disorder and alcohol dependence.  Further, all of the other evidence of record, including VA and private medical records as well as the three VA examination reports, which were based on a review of the claims file, consistently reflect diagnoses of bipolar disorder and alcohol dependence.  Thus, the Board finds that the diagnosis of bipolar disorder is more probative.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Likewise, the diagnoses of personality disorder, anxiety disorder, schizoaffective disorder, agoraphobia, and major depression were diagnosed on single occasions and there is no indication that full mental status examinations and a review of the Veteran's claims file were conducted in connection with such diagnoses.  Therefore, the Board finds that the VA examiner's diagnoses of bipolar disorder and alcohol dependence outweigh the diagnoses of other psychiatric and mental disorders discussed above, based on his review and consideration of the Veteran's lay statements, service treatment records, service personnel records, post-service treatment records, and the DSM-IV.  Id.

As relevant to the Veteran's diagnosis of alcohol dependence, the Board notes that with respect to claims filed after October 31, 1990, service connection may not be granted for substance abuse on the basis of service incurrence or aggravation.  38 U.S.C.A. §§ 105, 1131; 38 C.F.R. § 3.301(a); VAOPGCPREC 2-98.  Granted, the law does not preclude a Veteran from receiving compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a Veteran's service-connected disability.  Allen v. Principi, 237 F.3d 1368  Fed. Cir. 2001).  However, the Veteran is not service-connected for any disability, and for the reasons detailed below, the Board has determined that service connection is not warranted for an acquired psychiatric disorder, diagnosed as bipolar disorder.  Therefore, service connection for alcohol dependence is not warranted.

Relevant to the etiology of the Veteran's acquired psychiatric disorder, diagnosed as bipolar disorder, the Board notes that there are conflicting medical opinions of record.  In this regard, the Board can ascribe greater probative weight to one opinion over another, provided that a rational basis is given.  See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999).  Greater weight may be placed on one clinician's opinion than another's based on the reasoning in the opinions, and whether and to what extent the clinicians reviewed the Veteran's prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

In this case, the Board finds that the VA examiner's opinions are entitled to greater probative weight than K.H.'s February 2006 opinion.  First, K.H.'s opinion relies on the factual predicate that the Veteran "was unable to continue to perform his duties in the service after [the] trauma [of submarine service] and was subsequently discharged on May 16, 1963."  In fact, the Veteran's service personnel and service treatment records clearly show that he was discharged in July 1965-more than 2 years after the end of his tour aboard the USS Grayback.  Second, as will be discussed below, the Veteran's allegations of chronic psychiatric symptoms since service, on which K.H. relied, are not credible.  Because they are based on incorrect facts, K.H.'s opinion is entitled to no probative value.  See Kowalski v. Nicholson, 19 Vet. App. 171(2005) (in evaluating medical opinion evidence, the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or because other facts present in the record contradict the facts provided by the Veteran that formed the basis for the opinion).  By contrast, the VA examiner's opinions are entitled to great probative weight because he explicitly considered the Veteran's lay allegations of onset or worsening of his disorder in service (see August 2011 VA examination at p. 6), his service treatment records and service personnel records, his post-service treatment records, and the DSM-IV in rendering his diagnoses and etiological opinions.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (review of the claims folder is significant since opinions provided are based on the correct facts).  Moreover, the VA examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.

The Board further observes that the Veteran himself has contended that his acquired psychiatric disorder is related to service.  In this regard, he is competent to report that (1) he experienced stressful and terrifying conditions while serving aboard the USS Grayback; (2) he and his fellow crewmen almost sank themselves twice and blew themselves up once; (3) he has been unable to follow orders at any job since May 16, 1963; and (4) he has had bipolar symptoms, memory problems, arrogance, and problems of anger and yelling at people since May 1963.  Likewise, the January 2011 writers on his behalf are competent to describe the Veteran as having symptoms of depression, mood swings, loud shouting, unsocial behavior, emotional instability, bipolar symptoms, nightmares, narcissism, an uncaring attitude, and delusions of grandeur for at least five years.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's diagnosed psychiatric disorders and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Specifically, the relationship between a diagnosed psychiatric disorder and any instance of an individual's life is a complex medical question as it involves an understanding of the way events impact a specific person's psyche.  There is no indication that the Veteran possesses the requisite expertise to offer an opinion on such a matter.  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that a single judge decision carries no precedential weight, it may be relied upon for any persuasiveness or reasoning it contains.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).

Therefore, while the Veteran is competent to describe events in service, and while he and the two others writing on his behalf are competent to describe his symptoms, the Board accords the Veteran's statements regarding the etiology of his diagnosed psychiatric disorder no probative value as he is not competent to opine on such a complex medical question.  By contrast, the VA examiner took into consideration all of the relevant facts in providing an opinion, to include the Veteran's medical history and lay statements as well as the results of in-service and post-service clinical evaluations prior to coming to his conclusions that it is less likely than not that the Veteran's psychiatric disorders are related to his service, and that he does not have a mental disorder which began in or was made worse on May 16, 1963.  (See August 2011 examination at pp. 6, 8).  Therefore, the Board accords greater probative weight to the VA examiner's opinions.

Furthermore, in addition to evaluating competence, the Board has a duty to assess the credibility of the evidence of record.  Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Although the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence of the in-service event-see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006)-the Board may discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case, the Board finds that the credibility of the Veteran's reports of ongoing psychiatric symptoms since May 1963 is outweighed by multiple distinct factors, including (1) the absence of any complaints, diagnosis, or treatment for any psychiatric disorder in service; (2) the findings of psychiatric normalcy on clinical evaluations in service in February 1962 and July 1965; (3) the Veteran's contemporaneous attribution of his difficulties not to any stressor(s) or psychiatric symptoms, but rather to the fact that his verification of clearance was entered into his service record over three years after he entered service; (4) the absence of any diagnosis of a psychiatric disorder until nearly 28 years after separation from service; (5) the absence of any marked decrease in functioning or performance beginning in May 1963, as demonstrated by his own report of being a D and F student and dropping out of high school prior to service, and receiving "low quarterly marks" for "menial tasks" during "the majority of his first two years in the Navy"; (6) the Veteran's facially false allegation that he incurred a psychiatric disorder by May 1963 from stress brought on by the death and injuries of his fellow crewmen which he did not learn about until after May 1963; (7) the Veteran's facially incredible allegation that his landlord had tortured him and tapped his phone, but that he had nonetheless sought and obtained a court order to continue to rent from him; (8) the Veteran's reports to his treating VA and private clinicians that his legal problem with his landlord was his chronic stressor and the source of his increased anxiety; (9) the Veteran's false report to a private clinician that that he was deemed "emotionally unfit" to serve in a submarine in the Navy; and (10) the VA examiner's findings that the Veteran was persistently vague and not a good historian.  See, e.g., Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than subsequently reported history); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment).  

Therefore, based on the competent and probative VA examiner's opinions, the Board finds that service connection is not warranted for the Veteran's acquired psychiatric disorder, diagnosed as bipolar disorder, as it is not shown to be causally or etiologically related to any disease, injury, or incident of service.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Service connection for an acquired psychiatric disorder, to include bipolar disorder, is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


